


Exhibit 10.27

CONFORMED COPY

AMENDMENT NO. 2 TO 364-DAY SENIOR BRIDGE LOAN AGREEMENT
(FIRE & SAFETY AND ENGINEERED PRODUCTS BUSINESS)

AMENDMENT NO. 2 TO 364-DAY SENIOR BRIDGE LOAN AGREEMENT (FIRE & SAFETY AND
ENGINEERED PRODUCTS BUSINESS) (this “Amendment”), dated as of November 27, 2007,
among TYCO INTERNATIONAL LTD., a Bermuda company (the “Guarantor”), TYCO
INTERNATIONAL FINANCE S.A., a Luxembourg company (the “Borrower”), each Person
executing this Amendment as a Lender and CITIBANK, N.A., as Administrative
Agent.

PRELIMINARY STATEMENTS

(1)           The Borrower, the Guarantor, the Lenders and the Administrative
Agent are parties to the 364-Day Senior Bridge Loan Agreement, dated as of April
25, 2007 (as amended, supplemented or otherwise modified from time to time
through the date of this Amendment, the “Bridge Loan Agreement”).

(2)           The Borrower, the Guarantor, the Lenders party hereto and the
Administrative Agent desire to amend the Bridge Loan Agreement in certain
respects, including, inter alia, to provide for a third tranche of Borrowings
thereunder, the proceeds of which would be available, in accordance with the
terms and conditions of the Bridge Loan Agreement to (a) repay, redeem or
purchase any Indenture Debt (as defined in Annex A) and pay amounts owing in
connection therewith, whether after an acceleration of Indenture Debt arising
from an Existing Indenture Covered Default or otherwise or (b) pay any amounts
payable pursuant to a judgment, settlement or agreement in respect of the BONY
Litigation (as defined in Annex A).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the parties hereto
agree as follows:


ARTICLE I
DEFINITIONS


SECTION 1.01.        DEFINED TERMS.  CAPITALIZED TERMS USED BUT NOT DEFINED IN
THIS AMENDMENT SHALL HAVE THE MEANING SET FORTH IN THE BRIDGE LOAN AGREEMENT.


SECTION 1.02.        RULES OF CONSTRUCTION.  THE RULES OF CONSTRUCTION SET FORTH
IN SECTION 1.03 OF THE BRIDGE LOAN AGREEMENT SHALL APPLY TO THIS AMENDMENT AS IF
FULLY SET FORTH HEREIN.


ARTICLE II
AMENDMENTS TO CREDIT AGREEMENT


SECTION 2.01.        AMENDMENTS TO ARTICLE I OF THE BRIDGE LOAN AGREEMENT.


(A)           THE DEFINED TERMS CONTAINED IN SECTION 1.01 OF THE BRIDGE LOAN
AGREEMENT ARE HEREBY AMENDED AS INDICATED ON ANNEX A HERETO:


 

--------------------------------------------------------------------------------



 


SECTION 2.02.        AMENDMENTS TO ARTICLE II OF THE BRIDGE LOAN AGREEMENT.


(A)           THE SECTION 2.01 OF THE BRIDGE LOAN AGREEMENT IS AMENDED BY
DELETING SUCH SECTION AND REPLACING IT WITH THE FOLLOWING:

“Section 2.01       Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Tranche C Loans to the Borrower from time to
time during the Tranche C Availability Period in an aggregate principal amount
that will not result in (a) such Lender’s Tranche C Credit Exposure exceeding
such Lender’s Tranche C Commitment or (b) the total Tranche C Credit Exposures
exceeding the total Tranche C Commitments.  The Commitments are not revolving in
nature and amounts repaid or prepaid may not be reborrowed.”


(B)           SECTION 2.03(A) OF THE BRIDGE LOAN AGREEMENT IS HEREBY AMENDED BY
DELETING SUCH SECTION AND REPLACING IT WITH THE FOLLOWING:

“(a)         To request a Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone, facsimile or electronic mail
(i) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of the proposed Borrowing (except
as provided in Section 2.03(b)) or (ii) in the case of an ABR Borrowing, not
later than 11:00 a.m., New York City time, on the date of the proposed
Borrowing.  Each Borrowing Request shall be irrevocable and if made
telephonically, shall be confirmed promptly, by hand delivery, facsimile or
electronic mail of a written Borrowing Request in the form attached as Exhibit
F, and be executed by a Managing Director of the Borrower or another authorized
borrowing representative of the Borrower, as notified by the Borrower to the
Administrative Agent from time to time.  No more than a total of seven Borrowing
Requests with respect to Tranche C Loans may be made by the Borrower during the
Tranche C Availability Period, with each telephonic Borrowing Request specifying
the information contained in clauses (i), (ii), (iv) and (v) below and with each
written Borrowing Request specifying the information contained in clauses (i)
through (vi) below, in each case, in compliance with Section 2.02:

(I)            THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING;

(II)           THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

(III)          A LIST OF THE INDENTURE DEBT BEING REPAID, REDEEMED OR PURCHASED,
OR THE AMOUNTS PAYABLE IN RESPECT OF A JUDGMENT, SETTLEMENT OR AGREEMENT WITH
RESPECT TO THE BONY LITIGATION BEING PAID, WITH THE PROCEEDS OF SUCH BORROWING
(EITHER BY DIRECT DISBURSEMENT OR ADVANCE DEPOSIT WITH THE TRUSTEE, PAYING AGENT
OR FISCAL AGENT FOR SUCH INDENTURE DEBT, OR IN THE CASE OF PAYMENT IN CONNECTION
WITH A JUDGMENT, COMPROMISE, SETTLEMENT OR AGREEMENT WITH RESPECT TO THE BONY
LITIGATION, AS REQUIRED BY THE TERMS OF SUCH JUDGMENT, COMPROMISE, SETTLEMENT OR
AGREEMENT, AS APPLICABLE), SETTING FORTH (X) AS APPLICABLE, A DESCRIPTION OF
EACH SERIES OR TRANCHE OF INDENTURE DEBT THEN BEING REPAID,

 

2

--------------------------------------------------------------------------------


 

REDEEMED OR REPURCHASED (OR DEEMED TO BE REPAID AS A RESULT OF SUCH JUDGMENT,
COMPROMISE, SETTLEMENT OR AGREEMENT), (Y) A REASONABLY DETAILED DESCRIPTION OF
THE AMOUNTS PAYABLE (INCLUDING PRINCIPAL, ACCRUED AND UNPAID INTEREST, PREMIUMS,
IF ANY, AND ANY OTHER RELATED FEES, COSTS AND EXPENSES, INCLUDING PROFESSIONAL
FEES) IN CONNECTION WITH SUCH SERIES OR TRANCHE OF SUCH INDENTURE DEBT OR IN
CONNECTION WITH SUCH JUDGMENT, COMPROMISE, SETTLEMENT OR AGREEMENT, AS
APPLICABLE AND (Z) THE PERSON TO WHICH EACH SUCH PAYMENT SHALL BE MADE; PROVIDED
THAT THE BORROWER SHALL NOT REQUEST BORROWINGS FOR AMOUNTS OTHER THAN PRINCIPAL
AND ACCRUED INTEREST ON THE INDENTURE DEBT (OR CORRESPONDING PAYMENTS IN RESPECT
OF ANY SUCH JUDGMENT, SETTLEMENT OR AGREEMENT TO THE EXTENT THAT SUCH PAYMENTS
SERVE TO REDUCE THE PRINCIPAL AND INTEREST DUE ON SUCH INDENTURE DEBT IN AN
EQUIVALENT AMOUNT) IN EXCESS OF $500,000,000 IN THE AGGREGATE;

(IV)          WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING OR A EURODOLLAR
BORROWING;

(V)           IN THE CASE OF A EURODOLLAR BORROWING, THE INITIAL INTEREST PERIOD
TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION
OF THE TERM “INTEREST PERIOD”; AND

(VI)          THE LOCATION AND NUMBER OF THE ACCOUNT OR ACCOUNTS TO WHICH FUNDS
ARE TO BE DISBURSED, SHALL OTHERWISE COMPLY WITH THE REQUIREMENTS OF SECTION
2.05.

IF NO ELECTION AS TO THE TYPE OF BORROWING IS SPECIFIED, THEN THE REQUESTED
BORROWING SHALL BE AN ABR BORROWING.  IF NO INTEREST PERIOD IS SPECIFIED WITH
RESPECT TO ANY REQUESTED EURODOLLAR BORROWING, THEN THE BORROWER SHALL BE DEEMED
TO HAVE SELECTED AN INTEREST PERIOD OF ONE MONTH’S DURATION.  PROMPTLY FOLLOWING
RECEIPT OF A BORROWING REQUEST IN ACCORDANCE WITH THIS SECTION, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF THE
AMOUNT OF SUCH LENDER’S TRANCHE A LOAN AND/OR  TRANCHE B LOAN TO BE MADE AS PART
OF THE REQUESTED BORROWING.”


(C)           SECTION 2.07 OF THE BRIDGE LOAN AGREEMENT IS HEREBY AMENDED BY
DELETING SUCH SECTION AND REPLACING IT WITH THE FOLLOWING:

“Section 2.07       Termination and Reduction of Commitments.  (a)  The unused
Tranche A Commitments automatically terminated at the end of the Tranche A
Availability Period and the unused Tranche B Commitments automatically
terminated at the end of the Tranche B Availability Period.  The unused Tranche
C Commitments shall automatically terminate at the end of the Tranche C
Availability Period.

(b)           The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of Commitments shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$10,000,000 and (ii) the Borrower shall not terminate or reduce any Commitments
if, after giving effect to any concurrent prepayment of Loans in accordance with
Section 2.09, the total Credit Exposures under the relevant Tranche would exceed
the total Commitments under the relevant Tranche.

 

3

--------------------------------------------------------------------------------


 

(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof, provided
that a notice of termination of Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Any
termination or reduction of Commitments shall be permanent.  Each reduction of
the Commitments under any Tranche shall be made ratably among the Lenders in
accordance with their respective Commitments under such Tranche.”


(D)           SECTION 2.08(A) OF THE BRIDGE LOAN AGREEMENT IS HEREBY AMENDED BY
DELETING SUCH SECTION AND REPLACING IT WITH THE FOLLOWING:

“(a)         The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender (i) the then unpaid
principal amount of each Tranche A Loan on the Tranche A Maturity Date, (ii) the
then unpaid principal amount of each Tranche B Loan on the Tranche B Maturity
Date and (iii) the then unpaid principal amount of each Tranche C Loan on the
Tranche C Maturity Date.”


(E)           SECTION 2.08(E) OF THE BRIDGE LOAN AGREEMENT IS HEREBY AMENDED BY
DELETING SUCH SECTION AND REPLACING IT WITH THE FOLLOWING:

“(e)         Any Lender may request that Tranche A Loans, Tranche B Loans and/or
Tranche C Loans made by it be evidenced by a Note.  In such event, the Borrower
shall prepare, execute and deliver to such Lender a Tranche A Note, Tranche B
Note and/or a Tranche C Note, as applicable, payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns). 
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 10.04) be represented by
one or more Notes payable to the order of the payee named therein (or, if such
Note is a registered note, to such payee and its registered assigns).”


(F)            SECTION 2.09(C) OF THE BRIDGE LOAN AGREEMENT IS HEREBY AMENDED BY
DELETING THE PENULTIMATE SENTENCE THEREIN AND REPLACING IT WITH THE FOLLOWING
SENTENCE:  “ANY SUCH REDUCTION OF UNUSED COMMITMENTS SHALL BE APPLIED TO THE
UNUSED TRANCHE C COMMITMENTS.”


(G)           SECTION 2.09(D) OF THE BRIDGE LOAN AGREEMENT IS HEREBY AMENDED BY
DELETING THE PENULTIMATE SENTENCE THEREIN AND REPLACING IT WITH THE FOLLOWING
SENTENCE::  “ANY


 


4

--------------------------------------------------------------------------------



 


SUCH REQUIRED PREPAYMENT OF LOANS SHALL BE APPLIED FIRST IN EQUAL AMOUNTS TO THE
TRANCHE A LOANS AND THE TRANCHE C LOANS AND THEN, IF THE TRANCHE A LOANS AND THE
TRANCHE C LOANS HAVE BEEN PAID IN FULL, TO THE TRANCHE B LOANS.”


(H)           THE FOLLOWING NEW SUBSECTION (C) IS ADDED TO SECTION 2.10 OF THE
BRIDGE LOAN AGREEMENT AND THE CURRENT SUBSECTION (C) SHALL BECOME SUBSECTION
(D):

“(c)            The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a facility fee, which shall accrue on the daily amount of
the Tranche C Commitment of such Lender (whether used or unused) during the
period from and including November 27, 2007, to but excluding the Tranche C
Maturity Date, at the rate per annum set forth on the Tranche C Pricing Grid
opposite the reference to the applicable Index Debt Rating under the heading
“Applicable Facility Fee Rate” (the “Tranche C Facility Fee”); provided that, if
such Lender continues to have any Tranche C Credit Exposure after the Tranche C
Maturity Date, then such Tranche C Facility Fee shall continue to accrue on the
daily amount of such Lender’s Tranche C Credit Exposure from and including the
Tranche C Maturity Date to but excluding the date on which such Lender ceases to
have any Tranche C Credit Exposure.  Tranche C Facility Fees accrued through and
including the last Business Day of March, June, September and December of each
year shall be payable on each such last day, commencing on the first such date
to occur after November 27, 2007; provided that all such fees shall be payable
on the Tranche C Maturity Date and any such fees accruing after the Tranche C
Maturity Date shall be payable on demand.”


(I)            SECTION 2.11(D) OF THE BRIDGE LOAN AGREEMENT IS AMENDED BY
DELETING SUCH SECTION AND REPLACING IT WITH THE FOLLOWING:

“(d)         Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Tranche A
Commitments, the Tranche B Commitments or the Tranche C Commitments, as
applicable; provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Tranche A Availability Period, the Tranche B Availability Period or the
Tranche C Availability Period, as applicable), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.”


SECTION 2.03.        AMENDMENTS TO ARTICLE III OF THE BRIDGE LOAN AGREEMENT.

Section 3.04(a) of the Bridge Loan Agreement is amended by deleting such section
and replacing it with the following:

 

5

--------------------------------------------------------------------------------


 

“The Guarantor has heretofore furnished to the Administrative Agent (i) its
Consolidated balance sheet and statements of income, shareholders’ equity and
cash flows as of and for the fiscal year ended September 29, 2006, reported on
by Deloitte & Touche LLP, independent public accountants and (ii) its
Consolidated balance sheet and statements of income, shareholders’ equity and
cash flows as of and for the nine month period ended on June 29, 2007, certified
by a Responsible Officer.  Such financial statements, present fairly, in all
material respects, the Consolidated financial position and results of operations
and cash flows of the Guarantor as of such date and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.


SECTION 2.04.        AMENDMENTS TO ARTICLE IV OF THE BRIDGE LOAN AGREEMENT.


(A)           SUBSECTION (D) OF SECTION 4.02 OF THE BRIDGE LOAN AGREEMENT IS
AMENDED BY DELETING THE TEXT OF SUCH SECTION AND REPLACING IT WITH THE
FOLLOWING:  “[INTENTIONALLY OMITTED]”


(B)           SUBSECTION (E) OF SECTION 4.02 OF THE BRIDGE LOAN AGREEMENT IS
AMENDED BY DELETING SUCH SECTION AND REPLACING IT WITH THE FOLLOWING:

“(e)         The Administrative Agent shall have received evidence reasonably
satisfactory to it that (i) the Indenture Debt which is being repaid, redeemed
or purchased with the proceeds of such Borrowing (w) has been accelerated due to
an Existing Indenture Covered Default or is otherwise due and payable, (x) is
being purchased by the Borrower as a result of the consummation of a tender
offer for such Indenture Debt, in the open market, or otherwise, (y) is
permitted to be prepaid or (z) is being irrevocably called for redemption in
connection with such Borrowing and in each case is being paid in cash through a
direct disbursement of the proceeds of such Borrowing or with money irrevocably
deposited with the trustee, paying agent or fiscal agent for such Indenture Debt
(through a direct disbursement of the proceeds of such Borrowing) for payment of
such Indenture Debt upon expiration of the relevant notice period for such
redemption, if applicable; or (ii) a compromise, settlement or other agreement
has been reached or a judgment has been entered in connection with the BONY
Litigation and amounts are required to be paid pursuant thereto by the Borrower
or the Guarantor in connection with the Indenture Debt or otherwise with respect
to the BONY Litigation and that such amounts are being paid in cash through a
direct disbursement of the proceeds of such Borrowing.”


SECTION 2.05.        AMENDMENTS TO ARTICLE V OF THE BRIDGE LOAN AGREEMENT.


(A)           SUBSECTION (C) OF SECTION 5.06 OF THE BRIDGE LOAN AGREEMENT IS
AMENDED BY DELETING THE “.”AT THE END THEREOF AND REPLACING WITH “; AND”.


(B)           THE FOLLOWING NEW SUBSECTION (D) IS ADDED TO THE END OF SECTION
5.06 OF THE BRIDGE LOAN AGREEMENT:


 


6

--------------------------------------------------------------------------------



 

“(d)         The proceeds of the Tranche C Loans made under this Agreement may
be used solely to pay principal, accrued interest, premium (if any), related
fees, costs and expenses (including professional fees) due and payable or
otherwise owing on or with respect to the Indenture Debt or due and payable
pursuant to any judgment, compromise, agreement or settlement in respect of the
BONY Litigation; provided that not more than an aggregate of $500,000,000 of
Tranche C Loans shall be used to pay amounts other than principal and accrued
interest on the Indenture Debt (or corresponding payments in respect of any such
judgment, compromise, settlement or agreement to the extent that such payments
serve to reduce the principal and interest due on such Indenture Debt in an
equivalent amount).”


SECTION 2.06.        AMENDMENTS TO SCHEDULES AND EXHIBITS.


(A)           THE SCHEDULE ATTACHED AS ANNEX B HERETO SHALL BE ADDED TO THE
BRIDGE LOAN AGREEMENT AS SCHEDULE A-2.


(B)           THE SCHEDULE ATTACHED AS ANNEX C HERETO SHALL BE ADDED TO THE
BRIDGE LOAN AGREEMENT AS SCHEDULE 1.02.


(C)           SCHEDULE 2.01 OF THE BRIDGE LOAN AGREEMENT IS AMENDED BY INSERTING
THE SCHEDULE ATTACHED HERETO AS ANNEX D IMMEDIATELY AFTER THE SCHEDULE OF
TRANCHE B COMMITMENTS SET FORTH ON THE EXISTING SCHEDULE 2.01.


(D)           THE DOCUMENT ATTACHED AS ANNEX E HERETO SHALL BE ADDED TO THE
BRIDGE LOAN AGREEMENT AS EXHIBIT A-3.


(E)           EXHIBIT B TO THE BRIDGE LOAN AGREEMENT SHALL BE REPLACED WITH THE
DOCUMENT SET FORTH AS ANNEX F HERETO.


(F)            EXHIBIT F TO THE BRIDGE LOAN AGREEMENT SHALL BE REPLACED WITH THE
DOCUMENT SET FORTH AS ANNEX G HERETO.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


SECTION 3.01.        REPRESENTATIONS AND WARRANTIES. 


(A)           EACH OBLIGOR REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT
AND EACH LENDER THAT THIS AMENDMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND
DELIVERED BY EACH OBLIGOR AND CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATION OF SUCH OBLIGOR ENFORCEABLE AGAINST SUCH OBLIGOR IN ACCORDANCE WITH
ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE,
REORGANIZATION, MORATORIUM AND SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS AND
REMEDIES GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF
WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


 


7

--------------------------------------------------------------------------------



 


(B)           EACH OBLIGOR REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT
AND EACH LENDER THAT, AS OF THE AMENDMENT EFFECTIVE DATE (AS DEFINED BELOW), AND
AFTER GIVING EFFECT TO THIS AMENDMENT, THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN ARTICLE III OF THE BRIDGE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
WHICH ARE CONTAINED IN ANY CERTIFICATE OR NOTICE DELIVERED AT ANY TIME BY ANY
OBLIGOR UNDER OR IN CONNECTION HEREWITH OR THEREWITH ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE AMENDMENT EFFECTIVE DATE WITH THE SAME EFFECT
AS THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS
AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES WERE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON
AND AS OF SUCH EARLIER DATE.


SECTION 3.02.        NO DEFAULT.  EACH OF THE OBLIGORS REPRESENTS AND WARRANTS
TO THE ADMINISTRATIVE AGENT AND EACH LENDER THAT AS OF THE AMENDMENT EFFECTIVE
DATE, AND AFTER GIVING EFFECT TO THIS AMENDMENT, NO DEFAULT HAS OCCURRED AND IS
CONTINUING.


ARTICLE IV
EFFECTIVENESS


SECTION 4.01.        CONDITIONS TO EFFECTIVENESS.  THIS AMENDMENT WILL BECOME
EFFECTIVE ON AND AS OF THE FIRST DATE (THE “AMENDMENT EFFECTIVE DATE”) ON WHICH
ALL OF THE FOLLOWING CONDITIONS PRECEDENT SHALL HAVE BEEN FIRST SATISFIED
(UNLESS WAIVED BY THE REQUIRED LENDERS):


(A)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED EACH
OF THE FOLLOWING, EACH DATED AS OF THE AMENDMENT EFFECTIVE DATE UNLESS OTHERWISE
INDICATED OR AGREED TO BY THE ADMINISTRATIVE AGENT, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT:

(I)            THIS AMENDMENT, DULY EXECUTED AND DELIVERED BY THE BORROWER, THE
GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH OF THE REQUIRED LENDERS;

(II)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN
OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS) OF (A) ALLEN &
OVERY, SPECIAL LUXEMBOURG COUNSEL OF THE BORROWER, (B) APPLEBY HUNTER BAILHACHE,
SPECIAL BERMUDIAN COUNSEL OF THE GUARANTOR AND (C) GIBSON, DUNN & CRUTCHER LLP,
SPECIAL NEW YORK COUNSEL OF THE OBLIGORS, EACH IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(III)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED CERTIFIED COPIES OF
THE CHARTER, BY-LAWS AND OTHER CONSTITUTIVE DOCUMENTS OF EACH OBLIGOR (OR A
CERTIFICATE OF A RESPONSIBLE OFFICER CERTIFYING THAT THE COPIES OF SUCH
CONSTITUTIVE DOCUMENTS DELIVERED AS OF THE CLOSING DATE HAVE NOT BEEN AMENDED OR
MODIFIED SINCE THE CLOSING DATE) AND OF RESOLUTIONS OF THE BOARD OF DIRECTORS OF
EACH OBLIGOR AUTHORIZING THIS AMENDMENT, TOGETHER WITH INCUMBENCY CERTIFICATES
DATED THE DATE OF THIS AGREEMENT EVIDENCING THE IDENTITY, AUTHORITY AND CAPACITY
OF EACH PERSON AUTHORIZED TO EXECUTE AND DELIVER THIS AMENDMENT AND THE NOTES,
IF ANY, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND ITS COUNSEL;

 

8

--------------------------------------------------------------------------------


 

(IV)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, SIGNED
BY A RESPONSIBLE OFFICER, CONFIRMING THAT (A) THE REPRESENTATIONS AND WARRANTIES
OF EACH OBLIGOR SET FORTH IN ARTICLE III OF THIS AMENDMENT ARE TRUE AND CORRECT
AND (B) AFTER GIVING EFFECT TO THIS AMENDMENT, NO DEFAULT HAS OCCURRED AND IS
CONTINUING; AND

(V)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED A
TRANCHE C NOTE EXECUTED BY THE BORROWER IN FAVOR OF ANY LENDER THAT REQUESTED A
TRANCHE C NOTE PRIOR TO THE DATE HEREOF IN ACCORDANCE WITH SECTION 2.08(E) OF
THE BRIDGE LOAN AGREEMENT.


(B)           THERE SHALL HAVE BEEN PAID TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE ADMINISTRATIVE AGENT AND THE LENDERS, AS APPLICABLE, ALL FEES DUE
AND PAYABLE ON OR BEFORE THE AMENDMENT EFFECTIVE DATE, AND ALL EXPENSES DUE AND
PAYABLE ON OR BEFORE THE AMENDMENT EFFECTIVE DATE.


(C)           AS OF THE AMENDMENT EFFECTIVE DATE, AND AFTER GIVING EFFECT TO
THIS AMENDMENT, THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.01 OF
THIS AMENDMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
AMENDMENT EFFECTIVE DATE WITH THE SAME EFFECT AS THOUGH MADE ON AND AS OF SUCH
DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE
TO AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES WERE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH EARLIER DATE.


(D)           AS OF THE AMENDMENT DATE, AND AFTER GIVING EFFECT TO THIS
AMENDMENT, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


SECTION 4.02.        REFERENCES TO AGREEMENT.  THE BRIDGE LOAN AGREEMENT AND
THIS AMENDMENT SHALL BE READ, TAKEN AND CONSTRUED AS ONE AND THE SAME INSTRUMENT
FROM AND AFTER THE AMENDMENT EFFECTIVE DATE.  ANY REFERENCES IN THE BRIDGE LOAN
AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREIN” OR WORDS OF LIKE IMPORT,
AND EACH REFERENCE IN ANY OTHER DOCUMENT EXECUTED IN CONNECTION WITH THE BRIDGE
LOAN AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE NOTES), TO “THE AGREEMENT”,
“THEREUNDER”, “THEREIN” OR WORDS OF LIKE IMPORT, SHALL, FROM AND AFTER THE
AMENDMENT EFFECTIVE DATE, MEAN AND BE A REFERENCE TO THE BRIDGE LOAN AGREEMENT
AS AMENDED HEREBY.


SECTION 4.03.        CONTINUED EFFECTIVENESS; RATIFICATION OF LOAN DOCUMENTS. 
THE BRIDGE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH AS MODIFIED BY THIS
AMENDMENT, ARE AND SHALL CONTINUE TO BE IN FULL FORCE AND EFFECT AND ARE HEREBY
RATIFIED AND CONFIRMED IN ALL RESPECTS.


ARTICLE V
MISCELLANEOUS


SECTION 5.01.        EXECUTION IN COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED
IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS),
EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER
SHALL CONSTITUTE A SINGLE CONTRACT.


 


9

--------------------------------------------------------------------------------



 


DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS AMENDMENT BY
FACSIMILE OR ANY ELECTRONIC MEANS THAT REPRODUCES AN IMAGE OF THE ACTUAL
EXECUTED SIGNATURE PAGE SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART OF THIS AMENDMENT.


SECTION 5.02.        FEES, COSTS AND EXPENSES.  THE BORROWER AGREES TO PAY ALL
REASONABLE OUT OF POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT,
INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE
ADMINISTRATIVE AGENT, IN CONNECTION WITH THE PREPARATION, NEGOTIATION,
EXECUTION, DELIVERY AND ADMINISTRATION OF THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF
AND THEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
SHALL BE CONSUMMATED).


SECTION 5.03.        LOAN DOCUMENT.  THIS AMENDMENT SHALL BE DEEMED TO BE A LOAN
DOCUMENT.


SECTION 5.04.        BINDING EFFECT.  UPON THE AMENDMENT EFFECTIVE DATE, THIS
AMENDMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE BORROWER, THE
LENDERS AND THE ADMINISTRATIVE AGENT AND, IN EACH CASE, THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.


SECTION 5.05.        GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


SECTION 5.06.        CERTAIN AMENDMENTS TO EXISTING TYCO REVOLVER.  REFERENCE IS
MADE TO THAT CERTAIN FIVE-YEAR SENIOR CREDIT AGREEMENT, DATED AS OF APRIL 25,
2007, AS AMENDED OR OTHERWISE MODIFIED (THE “EXISTING TYCO REVOLVER”), AMONG
TYCO INTERNATIONAL FINANCE S.A., AS BORROWER, TYCO INTERNATIONAL LTD., AS
GUARANTOR, THE LENDERS FROM TIME TO TIME PARTY THERETO, AND CITIBANK, N.A., AS
ADMINISTRATIVE AGENT.  EACH OF THE LENDERS PARTY TO THIS AMENDMENT THAT IS ALSO
A LENDER UNDER THE EXISTING TYCO REVOLVER COLLECTIVELY CONSTITUTE THE REQUIRED
LENDERS UNDER AND AS DEFINED IN THE EXISTING TYCO REVOLVER (THE “REVOLVER
REQUIRED LENDERS”).  BY EXECUTING THIS AMENDMENT, THE BORROWER, THE GUARANTOR,
AND EACH OF THE REVOLVER REQUIRED LENDERS HEREBY AGREES THAT IT WILL (I)
CONSENT, AND CAUSE ITS RESPECTIVE ASSIGNEES, IF ANY, TO CONSENT, TO AN AMENDMENT
TO THE EXISTING TYCO REVOLVER TO AMEND AND RESTATE THE FOLLOWING DEFINED TERMS
IN SECTION 1.01 OF THE EXISTING TYCO REVOLVER TO READ IN THEIR RESPECTIVE
ENTIRETY AS FOLLOWS AND (II) CAUSE (AND CAUSE ITS RESPECTIVE ASSIGNEES TO CAUSE)
SUCH AMENDMENT TO BECOME EFFECTIVE NO LATER THAN THE EARLIER OF (X) THE
COMPLETION OF THE PRIMARY SYNDICATION OF THE TRANCHE C COMMITMENTS (AS DEFINED
IN THE BRIDGE LOAN AGREEMENT AFTER GIVING EFFECT TO THIS AMENDMENT)) AND (Y)
DECEMBER 31, 2007 (THE “APPLICABLE DATE”):


“MATERIAL ADVERSE EFFECT” MEANS A MATERIAL ADVERSE EFFECT ON (A) THE
CONSOLIDATED FINANCIAL CONDITION, BUSINESS OR OPERATIONS OF THE GUARANTOR AND
ITS SUBSIDIARIES TAKEN AS A WHOLE, (B) THE ABILITY OF THE OBLIGORS TO PERFORM
THEIR OBLIGATIONS UNDER THE LOAN DOCUMENTS OR (C) THE RIGHTS AND REMEDIES OF THE
ADMINISTRATIVE AGENT AND THE LENDERS UNDER THE LOAN DOCUMENTS, BUT, FOR THE
PURPOSES OF ARTICLE III HEREOF, IN ANY EVENT NOT INCLUDING ANY SUCH MATERIAL
ADVERSE EFFECT TO THE EXTENT RESULTING SOLELY AND DIRECTLY FROM ANY EXISTING


 


10

--------------------------------------------------------------------------------



 


INDENTURE COVERED DEFAULT, THE ACCELERATION OF THE INDENTURE DEBT (AS DEFINED IN
THE BRIDGE LOAN AGREEMENT) DUE TO ANY EXISTING INDENTURE COVERED DEFAULT OR
OTHERWISE FROM THE BONY LITIGATION (AS DEFINED IN THE BRIDGE LOAN AGREEMENT).


“EXISTING INDENTURE COVERED DEFAULT” MEANS ANY DEFAULT OR EVENT OF DEFAULT OR
ALLEGED DEFAULT OR EVENT OF DEFAULT  UNDER ANY OF THE INDENTURES OR NOTES
EVIDENCING THE INDENTURE DEBT (AS DEFINED IN THE BRIDGE LOAN AGREEMENT) (I) THAT
RESULTS SOLELY FROM THE SEPARATION TRANSACTIONS (IT BEING UNDERSTOOD, FOR THE
AVOIDANCE OF DOUBT, THAT THE ALLEGED DEFAULTS ASSERTED IN THE BONY LITIGATION
(AS DEFINED IN THE  BRIDGE LOAN AGREEMENT) RESULT SOLELY FROM THE SEPARATION
TRANSACTIONS) AND (II) FOR WHICH BORROWINGS WOULD (AFTER THE EFFECTIVE DATE OF
AMENDMENT NO. 2 TO THE BRIDGE LOAN AGREEMENT) BE AVAILABLE (AND AT THE TIME ARE
AVAILABLE) UNDER THE BRIDGE LOAN AGREEMENT OR ANY CREDIT FACILITY THAT REPLACES
OR REFINANCES THE BRIDGE LOAN AGREEMENT TO PAY IN FULL (A) SUCH INDENTURE DEBT
(AS DEFINED IN THE BRIDGE LOAN AGREEMENT) IF SUCH INDENTURE DEBT (AS DEFINED IN
THE BRIDGE LOAN AGREEMENT) WERE ACCELERATED AS A RESULT OF SUCH DEFAULT OR
ALLEGED DEFAULT AND (B) ANY OTHER INDENTURE DEBT (AS DEFINED IN THE BRIDGE LOAN
AGREEMENT) WHICH COULD BE ACCELERATED AS A RESULT OF SUCH DEFAULT OR ALLEGED
DEFAULT.


BY EXECUTING THIS AMENDMENT, EACH OF THE REVOLVER REQUIRED LENDERS AGREES THAT
IT WILL NOT ASSIGN OR OTHERWISE TRANSFER ANY INTEREST IN ITS COMMITMENTS, LOANS
OR OTHER OBLIGATIONS UNDER THE EXISTING TYCO REVOLVER TO ANY PERSON UNLESS SUCH
ASSIGNEE OR OTHER TRANSFEREE AGREES TO CONSENT TO THE FOREGOING AMENDMENTS AND
TO CAUSE SUCH AMENDMENTS TO BECOME EFFECTIVE ON OR BEFORE THE APPLICABLE DATE,
AND ANY SUCH ASSIGNMENT OR OTHER TRANSFER THAT DOES NOT CONTAIN SUCH AN
AGREEMENT FROM THE ASSIGNEE OR OTHER TRANSFEREE SHALL BE NULL AND VOID..

[Remainder of page intentionally left blank]

 

11

--------------------------------------------------------------------------------


 

[Signature Page to Amendment No. 2 to 364-Day Senior Bridge Loan Agreement
(Fire & Safety and Engineered Products)]

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

TYCO INTERNATIONAL FINANCE S.A.

 

 

 

 

 

By

/s/ ENRICA MACCARINI

 

 

Name:

Enrica Maccarini

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

TYCO INTERNATIONAL LTD.

 

 

 

 

 

By

/s/ JUDITH A. REINSDORF

 

 

Name:

Judith A. Reinsdorf

 

 

Title:

Executive Vice President and General Counsel

 

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Amendment No. 2 to 364-Day Senior Bridge Loan Agreement
(Fire & Safety and Engineered Products)]

 

 

CITIBANK, N.A., as a Lender and as Administrative Agent

 

 

 

 

 

By

/s/ KEVIN EGE

 

 

Name:

Kevin Ege

 

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Amendment No. 2 to 364-Day Senior Bridge Loan Agreement
(Fire & Safety and Engineered Products)]

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By

COLLEEN M. BRISCOE

 

 

Name:

Colleen M. Briscoe

 

 

Title:

Senior Vice President

 

 

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Amendment No. 2 to 364-Day Senior Bridge Loan Agreement
(Fire & Safety and Engineered Products)]

 

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

 

 

 

 

 

By

/s/ MING K. CHU

 

 

Name:

Ming K. Chu

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By

/s/ HEIDI SANDQUIST

 

 

Name:

Heidi Sandquist

 

 

Title:

Vice President

 

 

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Amendment No. 2 to 364-Day Senior Bridge Loan Agreement
(Fire & Safety and Engineered Products)]

 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

By

/s/ IRJA R. OTSA

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director Banking Products Services, US

 

 

 

 

 

 

 

 

 

By

/s/ MARY E. EVANS

 

 

Name:

Mary E. Evans

 

 

Title:

Associate Director Banking Products Services, US

 

 

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Amendment No. 2 to 364-Day Senior Bridge Loan Agreement
(Fire & Safety and Engineered Products)]

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

 

 

 

 

By

/s/ MARK WALTON

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

 

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Amendment No. 2 to 364-Day Senior Bridge Loan Agreement
(Fire & Safety and Engineered Products)]

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

By

/s/ WILLIAM M. YARBENET

 

 

Name:

William M. Yarbenet

 

 

Title:

Vice President

 

 

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Amendment No. 2 to 364-Day Senior Bridge Loan Agreement
(Fire & Safety and Engineered Products)]

 

 

MORGAN STANLEY BANK

 

 

 

 

 

By

/s/ ANISH M. SHAH

 

 

Name:

Anish M. Shah

 

 

Title:

Authorized Signatory

 

 

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Amendment No. 2 to 364-Day Senior Bridge Loan Agreement
(Fire & Safety and Engineered Products)]

 

 

BARCLAYS BANK PLC

 

 

 

 

 

By

/s/ RUSSELL C. JOHNSON

 

 

Name:

Russell C. Johnson

 

 

Title:

Associate Director

 

 

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Amendment No. 2 to 364-Day Senior Bridge Loan Agreement
(Fire & Safety and Engineered Products)]

 

 

BNP PARIBAS

 

 

 

 

 

By

/s/ RICHARD PACE

 

 

Name:

Richard Pace

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By

/s/ SHAYN MARCH

 

 

Name:

Shayn March

 

 

Title:

Director

 

 

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Amendment No. 2 to 364-Day Senior Bridge Loan Agreement
(Fire & Safety and Engineered Products)]

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By

/s/ ANTHONY W. WHITE

 

 

Name:

Anthony W. White

 

 

Title:

Vice President

 

 

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Amendment No. 2 to 364-Day Senior Bridge Loan Agreement
(Fire & Safety and Engineered Products)]

 

 

LEHMAN BROTHERS BANK, FSB

 

 

 

 

 

By

/s/ JANINE M. SHUGAN

 

 

Name:

Janine M. Shugan

 

 

Title:

Authorized Signatory

 

 

 

 

--------------------------------------------------------------------------------
